 



Exhibit 10.2

ECLIPSYS CORPORATION
Non-Qualified Stock Option Agreement

     Eclipsys Corporation, a Delaware corporation (the “Corporation”), effective
December 20, 2004, hereby grants to John A. Adams (the “Optionee”), an option to
purchase a maximum of 400,000 shares (the “Option Shares”) of its Common Stock,
$.01 par value, at the price of $19.96 per share, on the following terms and
conditions:

     1. Grant Contingency; Expiration of Option Offer. This option grant
contained herein constitutes an offer by Corporation to provide Optionee with
the Option Shares, and is subject to and conditioned upon Optionee’s acceptance
of the Option Shares by returning to the Corporation an executed original of
this Non-Qualified Stock Option Agreement (the “Option Agreement”) along with
the Corporation’s Non-Competition and Non-Solicitation Agreement (the
“Non-Compete Agreement”) that was provided to Optionee concurrently herewith.
This offer shall be null and void and of no force and effect, unless Optionee
executes and returns to the Corporation both the Stock Option Agreement and the
Non-Compete Agreement.

     2. Inducement Grant. This option is granted as an “inducement grant” under
Nasdaq rules, and is therefore being granted outside the Corporation’s equity
incentive plans. However, for convenience, reference is made in this option to
certain provisions of the Corporation’s Amended and Restated 2000 Stock
Incentive Plan (the “Plan”). Determinations made and definitions used in
connection with this option pursuant to the provisions of the Plan shall be
governed by the Plan as it exists on this date.

     3. Grant as Non Qualified Other Options. This option is not intended to be
an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). This option is in addition to any other options
heretofore or hereafter granted to the Optionee by the Corporation, but a
duplicate original of this instrument shall not effect the grant of another
option.

     4. Extent of Option if Business Relationship Continues. If the Optionee has
continued to serve the Corporation or any of the Corporation’s present or future
subsidiary corporations as defined in Section 424(f) of the Code and any
regulations promulgated thereunder (a “Related Corporation”) in the capacity of
an employee or consultant (such service is described herein as maintaining or
being involved in a “Business Relationship” with the Corporation), the Optionee
may exercise this option for such percentage of the total Option Shares as is
set forth opposite the applicable date as follows:

     
Before December 20, 2005
  -0%
 
   
On or after December 20, 2005
  -20% plus 1.667% for each

 



--------------------------------------------------------------------------------



 



     
but prior to December 20, 2009
  complete month during which the Optionee has a Business Relationship with the
Corporation after December 20, 2005.
 
   
On or after December 20, 2009
  -100%

The foregoing rights are cumulative and, while the Optionee continues to
maintain a Business Relationship with the Corporation or any Related
Corporation, may be exercised up to and including the date, which is ten years
from the date this option is granted. All of the foregoing rights are subject to
Sections 5, 6 and 7, as appropriate, if the Optionee ceases to maintain a
Business Relationship with the Corporation or dies or becomes Disabled, as
defined in the Employment Agreement of even date between the Corporation and
Optionee (the “Employment Agreement”), while employed by the Corporation.
Notwithstanding the foregoing, (i) this Option may become immediately
exercisable in full under certain circumstances following an acquisition or
change of control to the extent such acceleration is provided in Section 6(d) of
the Employment Agreement and (ii) in the event the employment of the Participant
is terminated under circumstances described in Section 6(a) of the Employment
Agreement, the vested portion of this Option shall be determined as if such
employment termination occurred one year later.

     5. Termination of Business Relationship. If the Optionee ceases to maintain
a Business Relationship with the Corporation, other than by reason of death,
disability as defined in the Employment Agreement, or termination for Cause as
defined in the Employment Agreement, no further installments of this option
shall become exercisable (except to the extent set forth in the second clause of
the proviso in the last sentence of Section 4) and this option shall terminate
after the passage of ninety (90) days from the date the Business Relationship
ceases, but in no event later than the scheduled expiration date. In such a
case, the Optionee’s only rights hereunder shall be those which are properly
exercised before the termination of this option.

     6. Death; Disability. If the Optionee is a natural person who dies while
involved in a Business Relationship with the Corporation, this option may be
exercised, to the extent otherwise exercisable on the date of his death, by his
estate, personal representative or beneficiary to whom this option has been
assigned pursuant to Section 10, at any time within 180 days after the date of
death, but not later than the scheduled expiration date. If the Optionee is a
natural person whose Business Relationship with the Corporation is terminated by
reason of his Disability (as defined in the Employment Agreement), this option
may be exercised, to the extent otherwise exercisable on the date the Business
Relationship was terminated, at any time within 180 days after the date of such
termination, but not later than the scheduled expiration date. At the expiration
of such 180-day period or the scheduled expiration date, whichever is the
earlier, this option

2



--------------------------------------------------------------------------------



 



shall terminate and the only rights hereunder shall be those as to which the
option was properly exercised before such termination.

     7. No Exercise of Option if Business Relationship Terminated for Cause. If
the Business Relationship of the Optionee with the Corporation is terminated for
Cause, as defined in the Employment Agreement, this option shall terminate on
the date of such termination and this option shall thereupon not be exercisable
to any extent whatsoever.

     8. Partial Exercise. Exercise of this option up to the extent above stated
may be made in part at any time and from time to time within the above limits,
except that this option may not be exercised for a fraction of a share unless
such exercise is with respect to the final installment of stock subject to this
option and a fractional share (or cash in lieu thereof) must be issued to permit
the Optionee to exercise completely such final installment. Any fractional share
with respect to which an installment of this option cannot be exercised because
of the limitation contained in the preceding sentence shall remain subject to
this option and shall be available for later purchase by the Optionee in
accordance with the terms hereof.

     9. Payment of Price. The option price is payable in United States dollars
and may be paid:



  (a)   in cash or by check, or any combination of the foregoing, equal in
amount to the option price;     (b)   in the discretion of the Corporation’s
Board of Directors, in cash, by check, by delivery of shares of the
Corporation’s Common Stock having a fair market value (as determined by the
Board of Directors) equal as of the date of exercise to the option price, or by
any combination of the foregoing, equal in amount to the option price; or    
(c)   by delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price or delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price.

     Notwithstanding the foregoing, the Optionee may not pay any part of the
exercise price hereof by transferring Common Stock to the Corporation if such
Common Stock is both subject to a substantial risk of forfeiture and not
transferable within the meaning of Section 83 of the Code.

3



--------------------------------------------------------------------------------



 



     10. Method of Exercising Option. Subject to the terms and conditions of
this Agreement, this option may be exercised by written notice to the
Corporation, at the principal executive office of the Corporation, or to such
transfer agent as the Corporation shall designate. Such notice shall state the
election to exercise this option and the number of shares for which it is being
exercised and shall be signed by the person or persons so exercising this
option. Such notice shall be accompanied by payment of the full purchase price
of such shares, and the Corporation shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice shall be
received. Such certificate or certificates shall be registered in the name of
the person or persons so exercising this option (or, if this option shall be
exercised by the Optionee and if the Optionee shall so request in the notice
exercising this option, shall be registered in the name of the Optionee and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person or persons exercising
this option. In the event this option shall be exercised, pursuant to Section 6
hereof, by any person or persons other than the Optionee, such notice shall be
accompanied by appropriate proof of the right of such person or persons to
exercise this option. All shares that shall be purchased upon the exercise of
this option as provided herein shall be fully paid and non-assessable.

     11. Option Not Transferable. This option is not transferable or assignable
except by the laws of descent and distribution. Only the Optionee can exercise
this option.

     12. No Obligation to Exercise Option. The grant and acceptance of this
option imposes no obligation on the Optionee to exercise it.

     13. No Obligation to Continue Business Relationship. The Corporation and
any Related Corporations are not by this option obligated to continue to
maintain a business relationship with the Optionee.

     14. No Rights as Stockholder until Exercise. The Optionee shall have no
rights as a stockholder with respect to the Option Shares until a stock
certificate therefor has been issued to the Optionee and is fully paid for in
accordance with Section 9. Except as is expressly provided in the Plan for
options granted thereunder with respect to certain changes in the capitalization
of the Corporation, no adjustment shall be made for dividends or similar rights
for which the record date is prior to the date such stock certificate is issued.

     15. Capital Changes and Business Successions. It is the purpose of this
option to encourage the Optionee to work for the best interests of the
Corporation and its stockholders. Since, for example, that might require the
issuance of a stock dividend or a merger with another corporation, the purpose
of this option would not be served if such a stock dividend, merger or similar
occurrence would cause the Optionee’s rights hereunder to be diluted or
terminated and thus be contrary to the Optionee’s interest. The Plan contains
extensive provisions designed to preserve options at full value in a number of
contingencies. Therefore, provisions in the Plan for adjustment with respect to
stock

4



--------------------------------------------------------------------------------



 



subject to options and the related provisions with respect to successors to the
business of the Corporation are hereby made applicable hereunder and are
incorporated herein by reference as if this option were granted under the Plan.

     16. Withholding Taxes. If the Corporation or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Optionee hereby agrees that the Corporation or Related
Corporation may withhold from the Optionee’s wages or other remuneration the
appropriate amount of tax. At the discretion of the Corporation or Related
Corporation, the amount required to be withheld may be withheld in cash from
such wages or other remuneration, or in kind from the Common Stock otherwise
deliverable to the Optionee on exercise of this option. The Optionee further
agrees that, if the Corporation or Related Corporation does not withhold an
amount from the Optionee’s wages or other remuneration sufficient to satisfy the
withholding obligation of the Corporation or Related Corporation, the Optionee
will reimburse the Corporation or Related Corporation on demand, in cash, for
the amount underwithheld.

     17. Provision of Documentation to Optionee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

     18. Miscellaneous.



  (a)   Notices: All notices hereunder shall be in writing and shall be deemed
given when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.     (b)   Entire Agreement; Modification: This Agreement constitutes the
entire agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.     (c)   Severability: The invalidity, illegality or unenforceability
of any provision of this Agreement shall in no way affect the validity, legality
or enforceability of any other provision.

5



--------------------------------------------------------------------------------



 



  (d)   Successors and Assigns: This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, subject to the limitations set forth in Section 11 hereof.     (e)  
Governing Law: This Agreement shall be governed by and interpreted in accordance
with the laws of the state of Delaware without giving effect to the principles
of the conflicts of laws thereof. The preceding choice of law provision shall
apply to all claims, under any theory whatsoever, arising out of the
relationship of the parties contemplated herein.

     IN WITNESS WHEREOF the Corporation and the Optionee have caused this
instrument to be executed, and the Optionee whose signature appears below
acknowledges receipt of a copy of the Plan and acceptance of an original copy of
this Agreement.

                      ECLIPSYS CORPORATION    
 
               
 
                    By:   /s/ Brent A. Friedman            

--------------------------------------------------------------------------------

              Brent A. Friedman,
Secretary    
 
                    Address:   1750 Clint Moore Road
Boca Raton, FL 33487    
 
                    /s/ John A. Adams        

--------------------------------------------------------------------------------

          John A. Adams    
 
                    Address:    

6